In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________ 
No. 15‐3753 
UNITED STATES OF AMERICA, 
                                                   Plaintiff‐Appellee, 

                                 v. 

GROVER COLEMAN FERGUSON, 
                                               Defendant‐Appellant. 
                    ____________________ 

        Appeal from the United States District Court for the 
                  Eastern District of Wisconsin. 
           No. 15‐Cr‐81 — Rudolph T. Randa, Judge. 
                    ____________________ 

      ARGUED MAY 26, 2016 — DECIDED AUGUST 3, 2016 
                ____________________ 

   Before  WOOD,  Chief  Judge,  and  MANION  and  HAMILTON, 
Circuit Judges. 
    HAMILTON, Circuit Judge. Defendant Grover Ferguson ap‐
peals his sentence. He was seventeen years old when he shot 
a woman three times during a carjacking, permanently disa‐
bling her. The high end of the guideline range for his crime 
was 217 months in prison. The government recommended a 
240‐month above‐guideline sentence based on the severity of 
2                                                     No. 15‐3753 

Ferguson’s  violent  actions.  The  district  court,  however,  im‐
posed a sentence of 600 months (50 years) in prison, or more 
than 31 years longer than the top of the guideline range. 
    We vacate the sentence and remand for re‐sentencing. The 
Sentencing Guidelines are, of course, advisory. A judge is free 
to exercise his or her judgment to depart from them. Such a 
dramatic variance from a guideline range, however, requires 
a substantial explanation. Gall v. United States, 552 U.S. 38, 50 
(2007).  The  explanation  given  here  does  not  support  a  sen‐
tence that is more than 31 years and more than two and a half 
times longer than the top of the guideline range.  
I.  Ferguson’s Crime and Sentence 
    On April 21, 2015, Ferguson was seventeen years old. He 
was  drunk  and  high.  He  wanted  a  car.  He  approached  a 
woman  on  the  street  as  she  was  getting  into  her  car.  He 
opened the passenger door, pointed a gun at the woman, and 
demanded  her  keys.  She  hesitated,  thinking  Ferguson  was 
joking. 
    Ferguson demanded the keys again, and he then shot the 
woman three times at point‐blank range, including one shot 
to her face. Ferguson walked over to the woman, got her keys, 
and started the car. The woman somehow managed to drag 
herself to the curb to avoid being run over as Ferguson drove 
off. Police arrested Ferguson the next day driving the stolen 
car, but only after a high‐speed chase. 
    Ferguson’s crimes had a devastating effect on the woman 
he shot. She lost sight in one eye and has nerve damage to her 
ear and face. She suffers pain daily. She cannot drive anymore 
and  depends  on others  for  transportation. She has  not been 
able to work since the attack. Ferguson’s attack left her with 
No. 15‐3753                                                           3

psychological injuries. She has nightmares about the robbery, 
has become scared of her surroundings, and panics when she 
sees young men outside her home. 
    Ferguson  pled  guilty  to  vehicular  robbery  by  force,  18 
U.S.C.  § 2119(2),  and  discharge  of  a  firearm  in  relation  to  a 
crime  of  violence,  18  U.S.C.  § 924(c)(1)(A)(iii).  The  statutory 
range  for  the  carjacking  is  up  to  25  years  (300  months)  in 
prison.  The  statutory  range  for  discharging  the  firearm  is  a 
mandatory minimum ten years (120 months) up to life, which 
must be consecutive to the sentence for the carjacking. 
    There is no dispute about the Sentencing Guideline calcu‐
lation here. The guideline range for the carjacking was 78 to 
97 months, and the guideline sentence for the firearm count 
was 120 months, consecutive to the carjacking sentence. The 
total guideline range was thus 198 to 217 months (sixteen and 
a half years to a little over eighteen years). 
    At the sentencing hearing, the government requested an 
above‐guideline 20‐year sentence due to the senselessly vio‐
lent nature of Ferguson’s crime. The victim exercised her right 
to  be  heard  under  the  Crime  Victims’  Rights  Act,  18  U.S.C. 
§ 3771, and urged the court to impose the maximum possible 
sentence. The defense proposed a fifteen‐year sentence. The 
district court sentenced Ferguson to 50 years: eight years for 
the carjacking and 42 years for firing the gun.  
II.  The Delayed Supervised Release Conditions 
   Before addressing Ferguson’s arguments, we first address 
some procedural confusion in the case. The district court sen‐
tenced Ferguson orally on December 3, 2015 and entered its 
written judgment of conviction on December 9, 2015. The sen‐
tence  at  that  time  was  not  complete,  though,  because  the 
4                                                       No. 15‐3753 

judge had not yet announced the conditions of supervised re‐
lease  that  he  intended  to  impose,  nor  had  he  decided  the 
amount of restitution. On December 11, 2015, Ferguson filed 
his notice of appeal. More than three months later, on March 
22,  2016,  the  district  court  issued  an  amended  judgment  of 
conviction that included conditions of supervised release and 
ordered restitution of just over $23,000. Ferguson did not file 
a new notice of appeal.  
    The district court erred by failing to impose conditions of 
supervised release at the time of the sentencing hearing and 
in the original written judgment of conviction. “Conditions of 
supervised release are part of a defendant’s sentence.” United 
States v. Neal, 810 F.3d 512, 516 (7th Cir. 2016). If the district 
court imposes a term of supervised release, the court must im‐
pose  certain  conditions.  Courts  usually  impose  additional 
standard  recommended  conditions  and  sometimes  impose 
additional special conditions. See 18 U.S.C. § 3583(d); U.S.S.G. 
§ 5D1.3. The court should announce those conditions and pro‐
vide any needed explanations at the sentencing hearing, sub‐
ject to a defendant’s possible  waiver of the  full recitation or 
explanation if there is no controversy about them. See United 
States v. Orlando, No. 15‐2092, — F.3d —, —, 2016 WL 3027527, 
at *4–5 (7th Cir. May 25, 2016) (error to delay imposing man‐
datory term and conditions of supervised release; suggesting 
caution about delaying imposition of discretionary and spe‐
cial conditions); United States v. Lewis, No. 14‐3635, — F.3d —
, —, 2016 WL 3004435, at *5 (7th Cir. May 24, 2016) (elucidat‐
ing waiver); United States v. Thompson, 777 F.3d 368, 376 (7th 
Cir.  2015)  (error  to  omit  from  judge’s  oral  sentencing  state‐
ment a condition of supervised release that was included in 
the written judgment). 
No. 15‐3753                                                                        5

    A district court may, of  course, modify the  conditions of 
supervised release after sentencing. 18 U.S.C. § 3583(e)(2). At 
the time the district court acted here, we had held that a dis‐
trict court could modify conditions after a defendant had filed 
a notice of appeal. See United States v. Ramer, 787 F.3d 837, 838–
39 (7th Cir. 2015). Recently, however, we overruled that aspect 
of Ramer and now require parties and district courts to use the 
process under Seventh Circuit Rule 57 to modify terms of su‐
pervised release while an appeal is pending. United States v. 
Ray, Nos. 14‐3799 & 15‐3193, — F.3d —, —, 2016 WL 4011168, 
at *5 (7th Cir. July 27, 2016). We remand for a full re‐sentenc‐
ing on other grounds, though, so we need not base our deci‐
sion on this procedural bobble.1 
III.  Explaining the Above‐Guideline Sentence 
   The  Sentencing  Guidelines  have  been  advisory  since 
United States v. Booker, 543 U.S. 220 (2005), but the Supreme 
Court’s decisions since Booker make clear that the advice from 
the Guidelines is important and that non‐guideline sentences 

                                                 
      1 The district court’s failure to enter a complete judgment of convic‐

tion  in  December  2015  does  not  deprive  us  of  appellate  jurisdiction.  A 
judgment of conviction that includes a sentence of imprisonment is a “fi‐
nal judgment.” 18 U.S.C. § 3582(b); see also Dolan v. United States, 560 U.S. 
605,  617–18  (2010)  (discussing  finality  of  judgment  ordering  imprison‐
ment). 
     In contrast to the treatment of supervised release conditions, the dis‐
trict court’s delay in determining the amount of restitution was expressly 
authorized by statute. See 18 U.S.C. § 3664(d)(5) (allowing 90‐day delay 
after sentencing to determine amount); Dolan, 560 U.S. at 607–08 (district 
court did not lose jurisdiction to determine restitution after 90 days after 
sentencing,  at  least  where  court  had  earlier  indicated  its  intent  to  order 
some amount of restitution). 
6                                                         No. 15‐3753 

call for explanations sufficient to support meaningful appel‐
late review. The Guidelines were intended to reduce unjusti‐
fied sentencing disparities, so that similar crimes by similar 
defendants  would  result  in  similar  sentences.  See  Peugh  v. 
United  States,  569  U.S.  —,  —,  133  S.  Ct.  2072,  2079  (2013); 
Booker,  543  U.S.  at  250.  Even  after  Booker,  the  district  judge 
must begin the sentencing process by calculating the applica‐
ble guideline range even if she does not intend to stay within 
that range. Gall v. United States, 552 U.S. 38, 49–50 & n.6 (2007); 
see also Peugh, 569 U.S. at  —, 133 S. Ct. at 2083 (“The post‐
Booker federal sentencing scheme aims to achieve uniformity 
by  ensuring  that  sentencing  decisions  are  anchored  by  the 
Guidelines  and  that  they  remain  a  meaningful  benchmark 
through the process of appellate review.”). 
    Under  the  post‐Booker  sentencing  scheme,  a  sentencing 
judge  remains  free  to  disagree  with  the  broad  philosophies 
underlying  the  Guidelines  or  with  specific  provisions.  Gall, 
552 U.S. at 49–50; Kimbrough v. United States, 552 U.S. 85, 101–
02 (2007). And even when the Guidelines were mandatory, a 
judge’s power to sentence outside the guideline range was an 
essential part of the guideline system. The Sentencing Com‐
mission and advocates of the Guidelines have never claimed 
that  guideline  sentences  were  appropriate  in  every  case. 
Booker,  543  U.S.  at  234  (“The  Guidelines  permit  departures 
from  the  prescribed  sentencing  range  in  cases  in  which  the 
judge ‘finds that there exists an aggravating or mitigating cir‐
cumstance of a kind, or to a degree, not adequately taken into 
consideration by the Sentencing Commission in formulating 
the guidelines that should result in a sentence different from 
that described.’”), quoting 18 U.S.C. § 3553(b) (2000); see also 
U.S.S.G.  § 1B1.4,  cmt.,  background  (2004).  But  two  corner‐
stones of the Sentencing Reform Act that have survived Booker 
No. 15‐3753                                                           7

are  that  appellate  review  of  sentences  must  be  meaningful 
and that sentencing judges must provide enough of an expla‐
nation to allow meaningful appellate review. Peugh, 569 U.S. 
at —, 133 S. Ct. at 2083–84; Gall, 552 U.S. at 50–51. 
    Among the Supreme Court’s post‐Booker cases, most rele‐
vant for this case is Gall, which teaches that a sentencing judge 
“must give serious consideration to the extent of any depar‐
ture from the Guidelines and must explain his conclusion that 
an unusually lenient or an unusually harsh sentence is appro‐
priate  in  a  particular  case  with  sufficient  justifications.”  552 
U.S. at 46. If a judge “decides that an outside‐Guidelines sen‐
tence is warranted, he must consider the extent of the devia‐
tion and ensure that the justification is sufficiently compelling 
to support the degree of the variance.” Id. at 50. The Supreme 
Court  found  it  “uncontroversial  that  a  major  departure 
should be supported by a more significant justification than a 
minor  one.”  Id.  A  district  court’s  explanation  must  be  ade‐
quate to “allow for meaningful appellate review and to pro‐
mote the perception of fair sentencing.” Id. 
   Here,  the  variance  from  the  Sentencing  Guidelines  was 
unusually large: 31 years, and more than two and a half times, 
longer  than  the  upper  end  of  the  guideline  range.  We 
acknowledge that such a large variance, even from an already 
high guideline range, may be justified in an unusual case. Fol‐
lowing the reasoning of Gall, however, such a large variance 
requires a compelling justification. The district court did not 
provide one. 
    In explaining the sentence, the judge recognized that Fer‐
guson’s  youth  made  him  “more  reckless,  thoughtless,  more 
impetuous, compulsive than adults” and that “medical stud‐
ies show that the human brain isn’t fully formed until about 
8                                                                    No. 15‐3753 

age 26” (although the judge’s remark about the immaturity of 
the juvenile brain was in relation to the effects of marijuana 
on juveniles). The judge also described Ferguson’s senselessly 
violent crime as “flat out evil” and like a “terrorist attack.” He 
noted the need to protect the public from future crimes. And 
he  noted  Ferguson’s  expression  of  remorse,  his  youth,  his 
drug use, his criminal history, and his family characteristics. 
The judge said that the 50‐year sentence “takes into account 
and reflects the seriousness of this evil, terrorist act. Serious‐
ness of the offense. Promotes respect for the law. Hopefully 
that message will get out. Creates a just punishment. Provides 
adequate  deterrence,  and  protects  the  public  from  further 
crime.” The judge told Ferguson: “Every day that you spend 
in prison should be a reminder to you that I’m atoning for this 
evil act.  And that will be good for you, believe it or not.” 
     All of those statements are perfectly understandable given 
the nature of Ferguson’s crimes, but the judge did not explain 
in  the  hearing  why  he  found  the  guideline  range  so  inade‐
quate  as  punishment  as  to  impose  a  sentence  more  than  31 
years higher.2 


                                                 
      2  The  written  statement  of  reasons  did  not  add  a  lot:  “The  victim’s 

mental pain and suffering along with her loss of independence is not con‐
sidered by the guidelines. The offense occurred when the defendant was 
17 years old and only two months after he was discharged from a lengthy 
juvenile conviction. He failed at every attempt given him in the juvenile 
system  including  group  homes,  residential  placements,  and  counseling. 
At the time of the offense he was drinking, using marijuana, and taking 
pills.  He  has  a  fascination  with  guns  and  an  explosive  temper  which 
makes him dangerous.” Those are valid reasons for imposing an above‐
guideline sentence, but they provide no additional insight why such a dra‐
matic variance from the guideline range was needed. 
No. 15‐3753                                                          9

     By statute a judge must impose “a sentence sufficient, but 
not greater than necessary,” to serve the purposes of sentenc‐
ing. 18 U.S.C. § 3553(a). Here, the court did not explain why 
50 years was “sufficient, but not greater than necessary.” The 
government  requested  an  above‐guideline  sentence  of  20 
years. That recommendation did not bind the court, of course, 
but we are unable to tell from the district court’s stated rea‐
soning why 20 or 30 or 40 years would have been insufficient 
to  serve  the  purposes  of  sentencing  mandated  in  18  U.S.C. 
§ 3553(a). The district court’s explanation does not “allow for 
meaningful  appellate  review”  of  why  the  judge  deemed  50 
years appropriate, and not any shorter sentence. Gall, 552 U.S. 
at 50. 
    We  do  not  mean  to  overstate  the  district  court’s  duty  of 
providing  an  explanation.  Nor  do  we  intend  to  imply  that 
there is only one reasonable sentence in this or any other case, 
or that sentencing is an exact science. We have upheld other 
above‐guideline sentences that district courts did not justify 
in great detail, but those cases did not present circumstances 
as dramatic as this one. 
    For example, in United States v. Castaldi, 743 F.3d 589, 591 
(7th Cir. 2014), we upheld a 23‐year sentence that was about 
50  percent  longer  than  the  high  end  of  the  guideline  range, 
based  on  the  extraordinary  harm  the  defendant’s  Ponzi 
scheme inflicted on his victims. We found the judge’s expla‐
nation was clear enough that there was no need for a remand, 
though one judge dissented from that conclusion. Id. at 596–
97, 600; see also United States v. Stinefast, 724 F.3d 925, 931 (7th 
Cir. 2013) (affirming 216‐month sentence, more than five years 
above  151‐month  high  end  of  guideline  range,  because 
“court’s discussion, while brief, reflects its consideration and 
10                                                        No. 15‐3753 

rejection  of”  argument  in  mitigation);  United  States  v.  Perez‐
Molina, 627 F.3d 1049, 1051 (7th Cir. 2010) (34‐month sentence 
for unlawful entry into the United States that was more than 
twice the upper end of the guideline range adequately justi‐
fied  by  judge’s  consideration  of  “the  other  circumstances 
drawing  Perez‐Molina  to  the  United  States,  along  with  the 
need to deter him from reentry and crime”); United States v. 
Jackson, 547 F.3d 786, 796 (7th Cir. 2008) (upholding 96‐month 
sentence, which was eighteen months above guideline range, 
because, among other reasons, “although it might have been 
better for the district court judge to articulate his reason for 
rejecting” an underdeveloped argument in mitigation, it was 
not procedural error not to address it). 
     In Ferguson’s case, the variance from the guideline range 
was more than 31 years, and it was proportionally about three 
times larger than the variance in Castaldi. As horrific as Fer‐
guson’s crime was, and as devastating as it has been for the 
victim, we conclude that more of an explanation is necessary 
to  justify  Ferguson’s  sentence.  See  Gall,  552  U.S.  at  50  (“We 
find it uncontroversial that a major departure should be sup‐
ported by a more significant justification than a minor one.”); 
see also Graham v. Florida, 560 U.S. 48, 70 (2010) (noting that 
life without parole is “especially harsh punishment for a juve‐
nile” because “a juvenile offender will on average serve more 
years  and  a  greater  percentage  of  his  life  in  prison  than  an 
adult  offender”).  The  magnitude  of  the  deviation  from  the 
Sentencing Guidelines in this case and the gravity of the im‐
pact  on  both the  victim and the  defendant  required  a fuller 
explanation of why the sentence was necessary to achieve the 
goals of punishment. 
No. 15‐3753                                                          11

    At  the  sentencing  hearing,  the  judge  also  strayed  into 
some subjects that seem at best tangentially related to the sen‐
tencing.  The  judge  alluded  to  the  1965  Moynihan  Report 
(more  formally,  “The  Negro  Family:  The  Case  for  National 
Action,”  by  Daniel  Patrick  Moynihan)  and  mentioned  the 
“destruction  of  the  family.”  The  judge  also  cited  the  use  of 
child soldiers in the Tet Offensive during the Vietnam War as 
a  case  study  for  juvenile  blameworthiness.  He  mentioned 
how, back in the 1950s or 1960s, he had dated a girl from the 
same neighborhood as Ferguson’s victim and did not have to 
worry about being carjacked then. 
     The judge’s comments at sentencing about the Tet Offen‐
sive and dating a girl from Ferguson’s victim’s neighborhood 
in  the  1950s  or  1960s  did  not  rise  to  the  level  of  the  same 
judge’s comments that caused us to remand for resentencing 
in United States v. Robinson, No. 15‐2019, — F.3d —, 2016 WL 
3947808 (7th Cir. July 22, 2016), and United States v. Figueroa, 
622  F.3d  739  (7th  Cir.  2010).  Yet  the  comments  still  give  us 
pause. In Robinson and Figueroa, troubling discourses on mat‐
ters irrelevant to sentencing left us with “‘no way of knowing’ 
whether  ‘these  irrelevant  considerations  affected’  the  sen‐
tence.” Robinson, — F.3d at —, 2016 WL 3947808, at *1, quoting 
Figueroa, 622 F.3d at 741. We do not remand on that ground 
here, but the facts that the judge dated someone from Fergu‐
son’s victim’s neighborhood 50 years ago or encountered child 
soldiers in the Vietnam War should have no bearing on Fer‐
guson’s sentence. The court should not risk giving parties and 
observers the impression that they might. 
   We  remand  because  of  a  procedural  error,  so  we  do  not 
reach the substantive reasonableness of the sentence. We also 
do not decide whether Ferguson’s sentence complies with the 
12                                                        No. 15‐3753 

Eighth Amendment. Ferguson’s crime was horrific and sense‐
less. It was due to grace, good luck, and the skill of Milwau‐
kee’s first responders that Ferguson did not kill his victim. 
    We also do not hold or mean to imply that an above‐guide‐
line  sentence  is  unreasonable  in  this  case.  In  particular,  the 
Guidelines’ six‐level increase for “permanent or life‐threaten‐
ing bodily injury” under § 2B3.1(b)(3)(C), which applies only 
to the carjacking guideline and not to the discharge of a fire‐
arm  guideline,  may  well  fail  to  account  sufficiently  for  the 
devastating effects on Ferguson’s victim. 
    The  six‐level  increase  can  apply  to  a  very  wide  range  of 
physical effects on a victim and may not account for psycho‐
logical injury or effects on day‐to‐day life. The Guidelines de‐
fine “permanent or life‐threatening bodily injury” as “injury 
involving  a  substantial  risk  of  death;  loss  or  substantial  im‐
pairment of the function of a bodily member, organ, or mental 
faculty that is likely to be permanent; or an obvious disfigure‐
ment  that  is  likely  to  be  permanent.”  U.S.S.G.  § 1B1.1  app. 
note 1(J). It is easy to imagine that injuries less disabling than 
Ferguson’s  victim’s  loss  of  sight  in  one  eye  and  daily  pain 
would warrant the same six‐level increase. Taken literally, this 
same six‐level increase would apply to both the loss of a toe 
or finger and to Ferguson’s victim’s loss of sight in one eye, 
loss of peace of mind, and loss of her ability to live pain‐free 
and  independently.  Also,  under  § 2K2.4(b),  the  guideline 
range  for  Ferguson’s  discharge  of  a  firearm,  18  U.S.C. 
§ 924(c)(1)(A)(iii), is the same as the statutory minimum, ten 
years in prison, in all cases. 
   These  points  merely  emphasize  that  the  Guidelines  are 
guidelines.  Their  application  is  not  and  never  has  been  in‐
tended  to  be  a  substitute  for  individualized  judgment.  It 
No. 15‐3753                                               13

would not be unreasonable to think that the statutory mini‐
mum on the firearm charge is not appropriate in every case. 
We need not say more about the substantive issues. The sen‐
tence is VACATED and the case is REMANDED to the district 
court for re‐sentencing, where all substantive issues may be 
addressed by the parties and then by the district judge.